IN THE
                         TENTH COURT OF APPEALS

                                 No. 10-15-00166-CR

JAMES KODY BLAIR,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                           From the 40th District Court
                               Ellis County, Texas
                             Trial Court No. 35870CR


                       MEMORANDUM OPINION


      James Kody Blair filed a motion to dismiss his appeal. The motion has been signed

by Blair and his counsel. See TEX.R.APP.P. 42.2(a). Dismissal of this appeal would not

prevent a party from seeking relief to which it would otherwise be entitled. The motion

is granted, and the appeal is dismissed.




                                           AL SCOGGINS
                                           Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed September 24, 2015
[CR25]




Blair v. State                                   Page 2